Citation Nr: 0905354	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
urological condition, claimed as a groin condition and 
chronic cystitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training 
(ACDUTRA) from March 1976 to September 1976, and he served on 
active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
returned to the RO in Montgomery, Alabama.  

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
claims folder.

By way of background, the Veteran originally sought service 
connection for a disability to his "groin area" in January 
2003.  The RO denied service connection in April 2003, and 
the Veteran sought to reopen his claim in a statement 
received in September 2005.  However, this statement 
referenced the Veteran's intent to reopen his a claim for 
"[c]hronic cystitis (gro[i]n area)," which the RO construed 
as both a claim to reopen the Veteran's previously denied 
groin condition claim and a new claim for service connection 
for chronic cystitis.  However, after reviewing the Veteran's 
claims file, the Board concludes that the issue on appeal is 
more appropriately phrased as a claim to reopen a previously 
denied service connection claim for a urological condition, 
claimed as both a groin condition and chronic cystitis.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's urological condition claim 
has been received.  The issue of entitlement to service 
connection for a urological condition is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development before readjudicating 
the claim on the underlying merits.  VA will notify the 
Veteran if further action is required.


FINDINGS OF FACT

1.  VA received a written letter from the Veteran in November 
2008, indicating that he wished to withdraw his appeal 
seeking to reopen his claim for service connection for a 
lower back disability.  The Board received such request prior 
to the promulgation of a decision.

2.  In an April 2003 decision, the RO denied service 
connection for a groin condition.  Following receipt of 
notification of that determination, the Veteran did not 
initiate a timely appeal of the denial, and the decision 
became final.

3.  The evidence received since the RO's April 2003 denial of 
service connection for a groin condition, now referred to as 
a urological condition, includes a diagnosis of prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of reopening a 
claim for entitlement to service connection for a lower back 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
urological condition, claimed as a groin condition and 
chronic cystitis, is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).  


 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Issue Withdrawn from Appeal

The Veteran perfected an appeal from a February 2006 rating 
decision that found new and material evidence had not been 
submitted to reopen his lower back disability service 
connection claim.  During the Veteran's October 2008 Board 
hearing, the Veteran indicated that he was withdrawing his 
request to reopen his lower back disability service 
connection claim.  Subsequently, VA received a written letter 
from the Veteran in November 2008 that reiterated his desire 
to withdraw this issue from his appeal.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2008).  Once 
the Veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue on appeal, and the issue is 
thereby dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 
& Supp. 2008).

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to reopening the Veteran's claim for 
entitlement to service connection for a urological condition, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

III.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a "groin condition" was denied by an April 2003 rating 
decision.  The Veteran failed to appeal, and his claim became 
final.  38 C.F.R. § 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the Veteran's claim for service connection for 
a groin condition (construed as a urologic condition) because 
of the lack of evidence that the Veteran had such a chronic 
condition.

At the time the Veteran's claim was denied, the evidence of 
record relating to his claimed condition consisted of the 
Veteran's service medical records and a statement from the 
Veteran.  The Veteran's service medical records reflected one 
instance of treatment for a venereal disease in October 1978 
(which the Veteran also reported at separation), and his 
service separation physical examination report noted the 
Veteran's genitourinary system to be normal.   In a submitted 
statement, the Veteran reported that he incurred an injury to 
his groin area in 1978.

The Veteran's newly submitted evidence includes his Board 
hearing testimony and a private treatment record.  At his 
hearing, the Veteran testified that he received private 
treatment for his condition in 1989, 2000, and 2005, and that 
he was more recently treated for his condition at a VA 
medical facility.  A private treatment record reflects the 
Veteran's treatment for recurrent prostatitis in November 
2005.

The Veteran's newly submitted evidence reflects his current 
diagnosis of a urological condition, namely prostatitis, and 
therefore relates to the reason his claim was originally 
denied.  Additionally, coupled with the service treatment 
record reflecting that the Veteran was treated for a 
urological condition in service, the evidence suggests a 
potential nexus between the Veteran's in-service urological 
condition and his current urological condition.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2008).


ORDER

The appeal of the claim to reopen a service connection claim 
for a lower back condition is dismissed.  

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
urological condition is reopened.


REMAND

The evidence of record reflects the Veteran's October 1978 
in-service treatment after he reported frequent pain during 
urination and penile discharge.  The corresponding treatment 
record reflects that laboratory testing was conducted, which 
ruled out syphilis but found bacteria resembling the bacteria 
causing gonorrhea.  At separation, the Veteran affirmed 
having venereal disease, including syphilis or gonorrhea.

A November 2005 private treatment record reflects that the 
Veteran is currently diagnosed with prostatitis and that his 
condition is recurrent.  Additionally, at his Board hearing, 
the Veteran reported earlier treatment for his urological 
condition at Santa Clara Medical Hospital in San Jose, 
California in 1989 and at Baptist Medical Center in 
Montgomery, Alabama, in 2000, as well as more recent 
treatment for his condition at the Montgomery, Alabama VA 
Medical Center.

The record reflects that in his medical records release form 
received in November 2005, the Veteran reported one specific 
instance of treatment from a private urologist for his 
urological condition that same month, and the RO requested 
and received only that one treatment record.  However, the 
treatment record itself reflects that the Veteran was a long-
standing patient of that private urologist and that the 
Veteran was receiving treatment for a recurrent condition.  
Accordingly, efforts to obtain any other relevant treatment 
records from this private urologist should be made.

Additionally, the Veteran's private treatment records, 
referenced in his Board hearing, from Santa Clara Medical 
Hospital in San Jose, California in 1989 and from Baptist 
Medical Center in Montgomery, Alabama, in 2000 are not 
currently associated with his claims file.  After obtaining 
the requisite consent from the Veteran, attempts to obtain 
those records should be made.

Regarding the Veteran's testimony that he has recently 
received treatment for his urological condition at the 
Montgomery VA Medical Center, the record reflects that when 
developing the Veteran's initial service connection claim in 
April 2003, the RO requested the Veteran's VA treatment 
records.  However, at that time, there were no available 
treatment records (only registration records), and the record 
does not reflect that the RO attempted to obtain the 
Veteran's VA treatment records after he filed the instant 
claim to reopen.  Accordingly, efforts to obtain those 
records should be made, as they may reflect the Veteran's 
recent treatment for a urological condition.

Finally, the Veteran should be scheduled for a VA examination 
in order to determine whether his current urological 
disability is attributable to service.

Accordingly, the case is REMANDED for the following action:

 1.   The RO should obtain the Veteran's 
VA treatment records from the Montgomery, 
Alabama VA Medical Center.

2.  With any necessary assistance from the 
Veteran, the RO should obtain the 
Veteran's private treatment records 
relating to a urological condition from 
Dr. D.P. Bhuta, 345 St. Lukes Drive, 
Montgomery, AL 36117, from Baptist Medical 
Center in Montgomery, Alabama, and Santa 
Clara Medical Hospital, in San Jose, 
California.
    	
3.  Once the requested development is 
accomplished, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any urological 
condition, including prostatitis.  The 
examiner should also be provided with the 
Veteran's claims file and asked to fully 
review it and then address whether any 
current urological disability, including 
prostatitis is attributable to service, 
including in-service treatment for 
gonorrhea.  Any conclusion reached should 
be supported by a full rationale.

4. When the development requested has been 
completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for the Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


